 

Exhibit 10.1

 



THIRD AMENDMENT AND LIMITED WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT AND LIMITED WAIVER TO THE SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (this “Third Amendment”) is dated as of September 11, 2018, by
and among ACETO CORPORATION, a New York corporation (the “Borrower”), certain
other Loan Parties party hereto (the “Guarantors”), the Lenders party hereto
(the “Consenting Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders party to the Credit Agreement (in such
capacity, the “Administrative Agent”).

 

Statement of Purpose

 

The Borrower, the Guarantors, the lenders party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of December 21, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended a term loan and a revolving credit
facility to the Borrower.

 

The Borrower has requested, and subject to the terms and conditions set forth
herein, the Administrative Agent and the Consenting Lenders have agreed, to
certain amendments and waivers to the Credit Agreement as specifically set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                   Capitalized Terms. All capitalized undefined terms used in
this Third Amendment (including, without limitation, in the introductory
paragraph and the Statement of Purpose hereto) shall have the meanings assigned
thereto in the Credit Agreement (as amended by this Third Amendment).

 

2.                   Limited Waiver. Pursuant to Section 9.02(b) of the Credit
Agreement and on the effectiveness of this Third Amendment, each Consenting
Lender hereto hereby waives any Default or Event of Default arising under
Article VII(b) of the Credit Agreement as a result of the non-compliance by the
Borrower with Sections 6.12(a) (Maximum Total Leverage Ratio), 6.12(b) (Maximum
Senior Secured Net Leverage Ratio) and 6.12(c) (Minimum Debt Service Coverage
Ratio) of the Credit Agreement, in each case, solely for the fiscal quarters
ending June 30, 2018, September 30, 2018, December 31, 2018, March 31, 2019 and
June 30, 2019.

 

3.                   Amendments to Credit Agreement. Subject to and in
accordance with the terms and conditions set forth herein, the parties hereto
agree that the Credit Agreement is amended as follows:

 

(a)                Section 1.01 (Defined Terms) of the Credit Agreement is
hereby amended by adding the following new definitions in the appropriate
alphabetical order:

 

“Book Cash” shall mean the amount on deposit in bank accounts maintained by the
Borrower and its subsidiaries on any date of determination less (i) all checks
that have been written or otherwise distributed but not yet cashed as of such
date of determination and (ii) all automated clearing house transfers that have
been initiated by the depository bank and not funded by the Borrower and its
subsidiaries, provided, that the amount of such cash shall have been reconciled
to the books and records (including bank statements) of the Borrower and its
subsidiaries in a manner reasonably acceptable to the Administrative Agent.

 



 

 

 

“Covenant Liquidity” means the sum of Liquidity and the undrawn portion of the
Revolving Commitments.

 

“Covenant Liquidity Amount” has the meaning given to such term in Section
6.12(d).

 

“Third Amendment Effective Date” means September 11, 2018.

 

(b)                Section 1.01 (Defined Terms) of the Credit Agreement is
hereby further amended by deleting the terms “Domestic Liquidity”, “Foreign
Liquidity” and “Limitation Period” in their entirety and substituting the
following in lieu thereof:

 

“Domestic Liquidity” means, as of any date of determination, the dollar amount
of unrestricted and unencumbered (other than the Liens of the Lenders and any
customary liens of depositary banks) Book Cash and Eligible Investments
maintained by the Borrower and its subsidiaries in the U.S., as of such date
(excluding the proceeds of any Indebtedness, including, without limitation, any
Incremental Facilities, incurred or made concurrently with the determination of
the Senior Secured Net Leverage Ratio or the Total Net Leverage Ratio, as
applicable).

 

“Foreign Liquidity” means, as of any date of determination, the dollar amount of
unrestricted and unencumbered Book Cash and Eligible Investments (other than
customary liens of depositary banks) maintained by the Borrower and its
subsidiaries outside of the U.S. (excluding the proceeds of any Indebtedness,
including, without limitation, Incremental Facilities, incurred or made
concurrently with the determination of the Senior Secured Net Leverage Ratio or
the Total Net Leverage Ratio, as applicable) less the applicable combined
federal and state marginal income tax due or payable (taking into account the
federal deduction for state income taxes and any and all tax credits) that would
be imposed on the Borrower or applicable subsidiary in the case of, and with
respect to, the actual repatriation of such cash and cash equivalents to the
U.S., in each case as of such date taking into account any previously taxed
income and tax attributes of the Borrower and its subsidiaries.

 

“Limitation Period” means the period commencing on the Second Amendment
Effective Date and ending on the date the Borrower demonstrates compliance with
each financial covenant set forth in Section 6.12 for the fiscal quarter ending
September 30, 2019; provided that if the Borrower is not in compliance with any
of the financial covenants set forth in Section 6.12 for the fiscal quarter
ending September 30, 2019, then the Limitation Period shall continue
indefinitely.

 

(c)                Section 1.01 (Defined Terms) of the Credit Agreement is
hereby further amended by deleting the chart in the definition of “Applicable
Rate” in its entirety and substituting the following in lieu thereof:

 



2

 

 

  

Senior Secured
Net Leverage Ratio:

 

Eurodollar Spread

ABR

Spread

Commitment Fee
Rate

Category 1:

 

< 1.50 to 1.00 6.00% 5.00% 0.25% Category 2:

≥ 1.50 to 1.00 but

< 2.00 to 1.00

6.25% 5.25% 0.30% Category 3:

≥ 2.00 to 1.00 but

< 2.50 to 1.00

6.50% 5.50% 0.35% Category 4:

≥ 2.50 to 1.00 but

< 3.00 to 1.00

6.75% 5.75% 0.375%

Category 5:

 

≥ 3.00 to 1.00 7.00% 6.00% 0.40%

 

(d)                Section 2.12 (Fees) of the Credit Agreement is hereby amended
by changing clause “(e)” to “(f)” and adding the following clause “(e)” thereto
immediately following clause “(d)” as follows:

 

“(e) The Borrower agrees to pay to the Administrative Agent, for the ratable
benefit of the Lenders, (i) a waiver fee in an amount equal to 2.00% of the
Aggregate Credit Exposure on April 30, 2019, which shall be due and payable in
cash on April 30, 2019 if the Obligations have not been previously paid in full
and (ii) a waiver fee in an amount equal to 2.00% of the Aggregate Credit
Exposure on June 30, 2019, which shall be due and payable in cash on June 30,
2019 if the Obligations have not been previously paid in full.”

 

(e)                Article III (Representations and Warranties) of the Credit
Agreement is hereby amended by adding the following Section 3.23 thereto
immediately following Section 3.22 with the heading “Foreign Subsidiaries” which
states:

 

“Foreign Subsidiaries. None of Aceto (Shanghai Ltd.), Aceto Ltd. or the Foreign
Subsidiaries of Aceto Ltd. are liable for any material Indebtedness other than
(a) Indebtedness owing to Deutsche Bank (in an amount not to exceed 14,000,000
Euros), (b) intercompany Indebtedness by and among one or more Foreign
Subsidiaries, (c) intercompany Indebtedness owed by a Foreign Subsidiary to a
Loan Party (in an amount not to exceed $1,000,000 (or the foreign equivalent
thereof) in excess of any amounts outstanding as of the Third Amendment
Effective Date) and (d) trade payables incurred in the ordinary course of
business.”

 

(f)                 Article V (Affirmative Covenants) of the Credit Agreement is
hereby amended so that, without modifying the provisions of that certain Second
Amendment and Waiver to the Second Amended and Restated Credit Agreement, dated
May 3, 2018 (the “Second Amendment”), Sections 5(a), 5(b), 5(c), and 5(d) of the
Second Amendment shall be deemed to amend the Credit Agreement by adding Section
5.11 thereto captioned “Second Amendment Agreements” and adding the foregoing
thereto as Sections 5.11(a), 5.11(b), 5.11(c) and 5.11(d), respectively.

 

(g)                Article V (Affirmative Covenants) of the Credit Agreement is
hereby further amended by adding the following Section 5.12 thereto with the
heading “Third Amendment Agreements” and the following clauses:

 



3

 

 

“(a) During the Limitation Period, the Borrower shall at all times continue to
retain PJT Partners to assist in development and execution with respect to the
strategic process.

 

(b)       During the Limitation Period, the Borrower shall participate in
periodic conference calls with the Borrower, PJT Partners, the Administrative
Agent, the Lenders and their advisors (subject to any applicable privilege
requirements), as requested by the Administrative Agent, not to exceed
bi-weekly, to answer questions, provide updates and deliver copies of such
materials as may be reasonably requested by the Administrative Agent, including
any “teaser” letters and confidential information memoranda delivered to
potential transaction parties, and such other material reports and written
materials as may be provided to the Borrower’s Board of Directors (subject to
redaction to preserve any applicable privilege or, as customary is for
transactions of this type, to protect any sensitive information), relating to
the strategic process.

 

(c)       The Borrower shall execute and deliver to the Administrative Agent a
perfection certificate with respect to the Borrower and its Subsidiaries, in
form and detail acceptable to the Administrative Agent, within 30 days of the
Third Amendment Effective Date.

 

(d)       The Borrower shall use commercially reasonable efforts to complete,
within 30 days of the Third Amendment Effective Date, all actions necessary to
provide the Administrative Agent for the benefit of the Secured Parties, as the
Administrative Agent may elect in its sole discretion, a perfected mortgage in
all domestic fee owned real property of the Borrower and its Subsidiaries with a
fair market value (in excess of any mortgage) of more than $10,000,000.

 

(e)       The Borrower shall use commercially reasonable efforts to complete,
within 60 days of the Third Amendment Effective Date, an amendment to the
Subordinated Debt (as defined in the Seller Subordination Agreement), on terms
and conditions acceptable to the Administrative Agent, deferring the payment of
scheduled interest during the Limitation Period; provided that the failure to
complete such an amendment shall not result in an Event of Default.

 

(f)       During the Limitation Period, the Borrower shall deliver to
Administrative Agent monthly unaudited “flash” results of operations not later
than thirty (30) days after the end of each fiscal month, including the last
fiscal month of each fiscal quarter; provided that with respect to the last
month of each fiscal quarter, such unaudited “flash” results shall be delivered
no later than forty-five (45) days after the end of such fiscal month.”

 

(h)                Section 6.06 (Loans; Investments and Acquisitions) of the
Credit Agreement is hereby amended be deleting clause (d) in its entirety and
substituting the following in lieu thereof:

 

“(d) investments, loans or advances made on or after the Effective Date by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
not to exceed $1,000,000 (or the foreign equivalent thereof) at any time
outstanding in excess of any amounts outstanding as of the Third Amendment
Effective Date;”

 



4

 

 

(i)                 Section 6.06 (Loans; Investments and Acquisitions) of the
Credit Agreement is hereby further amended by adding the following clause (l)
thereto immediately following clause (k) as follows:

 

“(l) the purchases of assets during the fiscal year 2019 for aggregate
consideration not in excess of $12,300,000 consisting of (i) intangible assets
relating to strategic product acquisitions relating to the Rising
Pharmaceuticals business and data compensation expenses relating to
Environmental Protection Agency approval with respect to the Agricultural
Protection Products business and (ii) Capital Expenditures relating to
information technology for development, serialization, warehouse automation,
corporate equipment and hardware.”

 

(j)                 Section 6.12 (Financial Covenants) of the Credit Agreement
is hereby amended by adding the following clause (d) thereto immediately
following clause (c) as follows:

 

“(d) Covenant Liquidity. During the Limitation Period, the Borrower shall not
permit Covenant Liquidity to be less than $55,000,000 (the “Covenant Liquidity
Amount”) as of the last Business Day of each week following the Third Amendment
Effective Date; provided that, notwithstanding the provisions of clause (b) of
Article VII (Events of Default), an Event of Default shall only occur under this
Section 6.12(d) if Covenant Liquidity is less than the Covenant Liquidity Amount
as of the last Business Day of two consecutive weeks. On each Thursday, the
Borrower shall furnish to the Administrative Agent for distribution to the
Lenders a report for the week ending the previous Friday, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth the
consolidating calculation of Covenant Liquidity and a Compliance Certificate
with respect thereto. For the avoidance of doubt, any Borrowing or issuance,
amendment, renewal or extension of any Letter of Credit, on or after the Third
Amendment Effective Date, shall not be permitted without the prior written
consent of the Required Lenders.”

 

(k)                Section 6.14 (Restricted Payments) of the Credit Agreement is
hereby amended and by deleting clause (a)(i) in its entirety and substituting
the following in lieu thereof:

 

“(a)(i) at any time prior to the termination of the Limitation Period, if no
Default or Event of Default has occurred and is continuing or would arise after
giving effect (including giving effect on a pro forma basis) thereto, the
Borrower may, solely for the fiscal quarters ending on or about June 30, 2018,
September 30, 2018, December 31, 2018, March 31 2019 and June 30, 2019, make
dividends and distributions to its shareholders which have been approved by the
Board of Directors of the Borrower, consistent with past practices of the
Borrower prior to the Third Amendment Effective Date, of up to $0.01 per share
(but not to exceed $325,000 in the aggregate for any single fiscal quarter) and
(ii) at any time after the termination of the Limitation Period, if (A) no
Default or Event of Default has occurred and is continuing or would arise after
giving effect (including giving effect on a pro forma basis) thereto, and (B) at
the time of and immediately after giving effect (including giving effect on a
pro forma basis) thereto the Borrower is in compliance with the financial
covenants set forth in Section 6.12, the Borrower may make quarterly dividends
and distributions to its shareholders which have been approved by the Board of
Directors of the Borrower, consistent with past practices of the Borrower prior
to the Effective Date;”

 



5

 

 

(l)                 Section 9.01 (Notices) of the Credit Agreement is hereby
amended by deleting clause (a) in its entirety and substituting in lieu thereof
the following:

 

“(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email as follows:

 

(i)                 if to the Borrower, to it at 4 Tri Harbor Court, Port
Washington, New York 11050, Attention of Steven S. Rogers, Chief Legal Officer
(Telecopy No. (201) 961-1234; Telephone No. (201) 961-1606; Email
srogers@aceto.com);

 

(ii)               if to the Administrative Agent or to Wells Fargo Bank,
National Association, in its capacity as an Issuing Bank or Swingline Lender, to
Wells Fargo Bank, National Association, MAC D1109-019, 1525 West W.T. Harris
Blvd., Charlotte, North Carolina 28262, Attention: Syndication Agency Services;
and

 

(iii)             if to any other Lender or Issuing Bank, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.”

 

4.                   Advisors and Other Professionals. By their execution
hereof, the Borrower and each Guarantor hereby expressly (a) consents to the
Administrative Agent’s hiring of any advisors and other professionals in
connection with this Third Amendment and/or the Loan Documents, including
without limitation FTI Consulting, Inc. and (b) agrees that the reasonable fees
and out-of-pocket expenses of any such advisors and other professionals hired by
the Administrative Agent shall be paid by the Borrower pursuant to Section 9.03
of the Credit Agreement.

 



6

 

 

5.                   Conditions to Effectiveness. The effectiveness of this
Third Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

 

(a)                the Administrative Agent’s receipt of this Third Amendment
duly executed by each Loan Party, the Administrative Agent and the Consenting
Lenders constituting Required Lenders;

 

(b)                no Default or Event of Default shall have occurred and be
continuing immediately prior to or after giving effect to this Third Amendment
other than as expressly waived hereunder;

 

(c)                the Administrative Agent’s receipt of an updated secretary’s
certificate with authorizing resolutions and incumbency certificate for each
Loan Party;

 

(d)                the Borrower shall have paid to the Administrative Agent, for
the ratable benefit of each Consenting Lender that provides its duly executed
signature page to this Third Amendment to the Administrative Agent on or before
September 10, 2018 at Noon (Eastern Time), or such later date or time as the
Administrative Agent may (prior to the announced occurrence of the effectiveness
of this Third Amendment) determine in its sole discretion (which shall, for the
avoidance of doubt, be no later than 10:00 p.m. (Eastern Time) on September 10,
2018), a consent fee equal to 0.25% of the Aggregate Credit Exposure of such
Consenting Lenders; and

 

(e)                the Borrower shall have paid all expenses in connection with
this Third Amendment, including without limitation, the reasonable fees and
expenses of FTI Consulting Inc., as financial advisor to the Administrative
Agent, and McGuireWoods LLP, as legal counsel for the Administrative Agent, for
which summary invoices have been delivered to the Borrower (without waiver of
any privilege or confidentiality).

 

For purposes of determining compliance with the conditions specified in this
Section, each Consenting Lender shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Consenting Lender prior to the effectiveness of this Third Amendment specifying
its objection thereto.

 

6.                   Further Assurances. Each Loan Party agrees to, to the
extent required by the Loan Documents, make, execute and deliver all such
additional and further acts, things, deeds, instruments and documents as the
Administrative Agent may reasonably require for the purposes of implementing or
effectuating the provisions of this Third Amendment and the other Loan
Documents.

 

7.                   Limited Effect. Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. This Third Amendment shall not be deemed (a) to be a
waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document other than as
expressly set forth herein, (b) to prejudice any right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time, or (c) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower, any of its Subsidiaries or any other
Person with respect to any other waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents. References in the Credit Agreement
to “this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, “hereof” or other words of like import) and in any Loan Document to
the “Credit Agreement” shall be deemed to be references to the Credit Agreement
as modified hereby.

 



7

 

 

8.                   Representations and Warranties. The Borrower and each
Guarantor represents and warrants that (a) it has the corporate or other
equivalent power and authority to make, deliver and perform this Third
Amendment, (b) it has taken all necessary corporate or other equivalent action
to authorize the execution, delivery and performance of this Third Amendment,
(c) this Third Amendment has been duly executed and delivered on behalf of such
Person, (d) this Third Amendment constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (e) each of the
representations and warranties made by such Loan Party in or pursuant to the
Loan Documents is true and correct in all material respects (except to the
extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects), in each case on and as of the date hereof as if made on and as of
the date hereof, except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date, and (f) no
Default or Event of Default has occurred and is continuing as of the date hereof
or would result after giving effect to this Third Amendment and the transactions
contemplated hereby.

 

9.                   Acknowledgement and Reaffirmation. By their execution
hereof, the Borrower and each Guarantor hereby expressly (a) consents to this
Third Amendment, (b) acknowledges that the covenants, representations,
warranties and other obligations set forth in the Credit Agreement and the other
Loan Documents to which the Borrower or such Guarantor is a party remain in full
force and effect (it being understood and agreed that to the extent any such
covenants, representations, warranties or other obligations are expressly
modified herein, such covenants, representations, warranties or obligations
shall continue in full force and effect as expressly modified herein), (c)
ratifies and reaffirms any guarantee and grant of security interests and Liens
on any of their respective Collateral pursuant to any Loan Document as security
for or otherwise guaranteeing the Obligations under or with respect to the Loan
Documents and confirm and agree that such security interests and Liens are in
all respects continuing and in full force and effect and shall continue to
secure all of the Obligations under the Loan Documents (after giving effect to
this Third Amendment), and (d) ratifies and reaffirms the First Amendment to
Second Amended and Restated Credit Agreement, dated December 13, 2017, and the
Second Amendment and Waiver to Second Amended and Restated Credit Agreement,
dated May 3, 2018.

 

10.               Costs and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery and administration of this Third Amendment
and the other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent.

 

11.               Execution in Counterparts. This Third Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Third Amendment by facsimile, telecopy, pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 



8

 

 

12.               Governing Law. This Third Amendment and the rights and
obligations of the parties under this Third Amendment shall be governed by, and
construed in accordance with, the law of the State of New York, without
reference to the conflicts or choice of law principles thereof.

 

13.               Entire Agreement. This Third Amendment is the entire
agreement, and supersedes any prior agreements and contemporaneous oral
agreements, of the parties concerning its subject matter. This Third Amendment
is a Loan Document and is subject to the terms and conditions of the Credit
Agreement.

 

14.               Successors and Assigns. This Third Amendment shall be binding
on and inure to the benefit of the parties and their heirs, beneficiaries,
successors and permitted assigns.

 

15.               Release.  The Borrower, on behalf of itself and its
Subsidiaries, successors, assigns and other legal representatives, hereby
releases, waives, and forever relinquishes all claims, demands, obligations,
liabilities and causes of action of whatever kind or nature (collectively, the
“Claims”), whether known or unknown, which any of them have, may have, or might
assert at the time of the execution of this Third Amendment or in the future
against the Administrative Agent, the Lenders and/or their respective present
and former parents, affiliates, participants, officers, directors, employees,
agents, attorneys, accountants, consultants, successors and assigns (each a
“Releasee”), directly or indirectly, which occurred, existed, were taken,
permitted or begun from the beginning of time through the date hereof, arising
out of, based upon, or in any manner connected with (a) the Loan Documents
and/or the administration thereof or the Obligations created thereby, (b) any
discussions, commitments, negotiations, conversations or communications with
respect to the refinancing, restructuring or collection of any of the
Obligations, or (c) any matter related to the foregoing; provided that (i) the
foregoing shall not release Claims arising following the date hereof, and (ii)
such release shall not be available to any Releasee to the extent that such
Claims are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Releasee.

 

[Remainder of page intentionally left blank; signature pages follow]

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

  

 

  LOAN PARTIES:       ACETO CORPORATION, as Borrower         By: /s/ Rebecca A.
Roof   Name:  Rebecca A. Roof   Title: Chief Financial Officer

 

 

  ACETO AGRICULTURAL CHEMICALS CORPORATION, as Guarantor         By: /s/ Rebecca
A. Roof   Name:  Rebecca A. Roof   Title: Chief Financial Officer

  

 

 

PACK PHARMACEUTICALS, LLC, as Guarantor

        By: /s/ Rebecca A. Roof   Name:  Rebecca A. Roof   Title: Chief
Financial Officer



 

 

  RISING PHARMACEUTICALS, INC., as Guarantor         By: /s/ Rebecca A. Roof  
Name:  Rebecca A. Roof   Title: Chief Financial Officer

 



 

  RISING HEALTH, LLC, as Guarantor         By: /s/ Rebecca A. Roof   Name: 
Rebecca A. Roof   Title: Chief Financial Officer

 



Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 







 

  Administrative Agent and Lenders:       WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually as a Lender, and as Administrative Agent, Swingline
Lender and an Issuing Bank         By: /s/ Reginald T. Dawson   Name:  Reginald
T. Dawson   Title: Senior Vice President



   

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 



 

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ Nicholas J. Watts  
Name:  Nicholas J. Watts   Title: Authorized Officer



  

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 

 

  CITIBANK, N.A., as a Lender         By: /s/ Stuart N. Berman   Name:  Stuart
N. Berman   Title: Authorized Signatory



 

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 



 

  TD BANK, N.A., as a Lender         By: /s/ Katherine Brunelle   Name: 
Katherine Brunelle   Title: Vice President



 

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 



 

 

CITIZENS BANK, NATIONAL ASSOCIATION,

as a Lender

        By: /s/ Michael Flynn   Name:  Michael Flynn   Title: Senior Vice
President



 

 

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 



 

  SANTANDER BANK, N.A., as a Lender         By: /s/ Kristen Burke   Name: 
Kristen Burke   Title: Senior Vice President



 

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 

  

  BANK LEUMI USA, as a Lender         By: /s/ Douglas J. Meyer   Name:  Douglas
J. Meyer   Title: Senior Vice President

 



  By: /s/ Michael Zelazny   Name:  Michael Zelazny   Title: Assistant Treasurer



 

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 

 

  BMO HARRIS BANK, N.A., as a Lender         By: /s/ Sue R. Blazis   Name:  Sue
R. Blazis   Title: Managing Director

  



Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 

 

  BANKUNITED, N.A., as a Lender         By: /s/ Monica Antongeorgi   Name: 
Monica Antongeorgi   Title: SVP



 

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 

 



  HSBC BANK USA, NATIONAL ASSOCIATION,as a Lender         By: /s/ Temesgen Haile
  Name:  Temesgen Haile   Title: Vice President





 

Aceto Corporation

Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page



 